               Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 1 of 13




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  Karl Pennington,

                          Plaintiff,
                                                                COMPLAINT
            -against-

  ANTHONY ANNUCCI, Acting Commissioner of
  the New York State Department of Corrections and
  Community Supervision, in his official capacity,

                          Defendant.


                 Plaintiff Karl Pennington by his attorneys, Emery Celli Brinckerhoff Abady Ward

& Maazel LLP, alleges as follows:

                                 PRELIMINARY STATEMENT

       1.        After twenty years in prison, Plaintiff Karl Pennington has served, and will

continue to serve on parole, his punishment for the crime he committed: kidnapping for ransom.

       2.        Mr. Pennington, however, is now being punished for a crime he has not

committed: a high-risk sex offense.

       3.        Although the District Attorney prosecuting his case has conceded that Mr.

Pennington did not commit sexual misconduct and never has, New York still requires that Mr.

Pennington register as a sex offender.

       4.        This baseless designation has prolonged Mr. Pennington’s incarceration. He has

been eligible for release for over a month, but still has not been released because his sex offender

designation has made it difficult for him to transfer his parole supervision to Philadelphia, where

his entire family resides. To the extent he must remain in New York, Mr. Pennington has been
             Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 2 of 13




unable to find housing that complies with New York’s Sexual Assault Reform Act—housing that

multiple courts have found is virtually non-existent in New York City.

        5.     Once Mr. Pennington is released, he would become subject to a raft of life

restrictions that, while perhaps appropriate in some circumstances for high-risk sex offenders,

have nothing to do with Mr. Pennington and would harshly inhibit his ability to find housing,

find work, reconnect with family and friends, and move on with his life as a law-abiding citizen.

        6.     A District Judge and Magistrate Judge in this Court have already ruled that Mr.

Pennington’s co-defendant could not lawfully be registered as a sex offender because a state

court judge found, and the State conceded, that the crime at issue had nothing to do with sex.

See Yunus v. Robinson, No. 17-CV-5839 (AJN), 2019 WL 168544, at *9-*11 (S.D.N.Y. Jan. 11,

2019); Yunus v. Robinson, No. 17-CV-5839 (BCM), 2018 WL 3455408, at *25-*29 (S.D.N.Y.

June 29, 2018).

        7.     Mr. Pennington and his co-defendant were found to have engaged in exactly the

same conduct—kidnapping a child—against the same person—a 14-year-old associated with a

rival drug gang—and were convicted of the same offense, kidnapping for ransom in violation of

New York Penal Law Section 135. The People have again conceded that there was no sexual

misconduct at issue and Mr. Pennington, like his co-defendant, has no history of sexual

misconduct. Mr. Pennington likewise should not have to register as a sex offender for a crime

that the State has already conceded had nothing to do with sex and multiple federal judges in this

District have held could not by itself support the stigmatizing designation of a sex offender.

                                JURISDICTION AND VENUE

        8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343.



                                                 2
             Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 3 of 13




       9.      Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)( 2) because a

substantial part of the events giving rise to the claim occurred within this District in the State of

New York.

                                                  PARTIES

       10.     Plaintiff Karl Pennington is an inmate at Fishkill Correctional Facility, 271

Matteawan Road, P.O. Box 124, Beacon, NY 12508-0307. Mr. Pennington was granted parole

on June 28, 2021, at his first available opportunity. A true and correct copy of the Parole Board

Release Decision Notice is attached as Exhibit A. Even though it is undisputed that Mr.

Pennington has never committed sexual misconduct, New York law requires that he register as a

sex offender. Mr. Pennington was supposed to be released on August 2, 2021, but continues to

be confined at least in part due to his status as a sex offender.

       11.     Defendant Anthony Annucci is the Acting Commissioner of DOCCS. DOCCS is

responsible for registering sex offenders and maintaining and publishing New York’s sex

offender registry. See N.Y. Correct. Law § 168-b. He is sued in his official capacity.

       12.     Acting Commissioner Annucci is an appropriate defendant in a case challenging

the constitutionality and enforcement of New York’s Sex Offender Registration Scheme. See

N.Y. Correct. Law § 168-b.

                                        FACTUAL ALLEGATIONS

Conviction and Sex Offender Designation

       13.     In 2002, Plaintiff was convicted of two counts of kidnapping-for-ransom and was

sentenced to twenty-years to life of incarceration.

       14.     The kidnapping arose in the context of the drug trade and had no sexual

component.



                                                   3
              Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 4 of 13




        15.    Nonetheless, because one of Mr. Pennington’s victims was under seventeen years

old and was not his child, New York’s Sex Offender Registration Act (“SORA”) still requires

him to register as a sex offender. N.Y. Correct. Law § 168-a.

        16.    During the twenty years he has been incarcerated, Mr. Pennington reformed his

life.

        17.    Mr. Pennington has completed numerous rehabilitative programs and vocational

programs, including food training service programs, HIV counseling programs, and multiple

programs related to custodial services and industrial maintenance.

        18.    As a result of his positive performance in these programs, Mr. Pennington was

awarded multiple jobs within his correctional facility, including cleaner (commercial/institutional

industrial), wall cleaner, window cleaner, salad maker, vegetable cook, food preparation worker,

and custodian. All of these jobs allowed Mr. Pennington to further develop skills that he enjoys

and that will help him find employment upon his release.

        19.    Mr. Pennington has never been charged with, let alone convicted of sexual

misconduct of any sort.

Mr. Pennington’s Co-Defendant is Granted a Preliminary Injunction by this Court
Enjoining DOCCS from Forcing Him to Register as a Sex Offender

        20.    Mr. Pennington’s Co-Defendant, Equan Yunus, aka Damon Vincent, was released

from prison on parole in 2016.

        21.    Shortly before his release, a hearing was conducted pursuant to the New York

State Sex Offender Registration Act (“SORA”) before the Honorable Michael J. Obus of the

New York State Supreme Court. A transcript of this hearing is attached hereto as Exhibit D.

        22.    Because New York Law required that Mr. Yunus be designated as a sex offender

even though his conduct had no relation to sex, the only options available to the judge were to

                                                4
               Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 5 of 13




designate Mr. Yunus as a Level-One (low risk), Level-Two (moderate risk) or Level-Three (high

risk) offender. As a matter of law, Justice Obus was required to classify Mr. Yunus as a sex

offender.

       23.      At the hearing, Justice Obus observed that there is “not only . . . no allegation of

sexual abuse in this case, but . . . also no suggestion of any history of sexual misconduct on the

part of the Defendant at all . . . [n]or is there any indication of any propensity on the part of the

defendant for sexual misconduct.” Id. at 21-22.

       24.      In light of those observations, Justice Obus found that he was “satisfied that there

is virtually no likelihood that [Mr. Yunus] will commit a sex crime ever.” Id at 22.

       25.      All of these same observations would apply to Mr. Pennington. He and Mr.

Yunus committed the identical crime for which there was “no allegation of sexual abuse in this

case” and his background contains “no suggestion of any history of sexual misconduct” or “any

propensity… for sexual misconduct.”

       26.      Thus, there is “virtually no likelihood that [Mr. Pennington] will commit a sex

crime ever.”

       27.      Mr. Yunus challenged this designation as a sex offender in federal court in this

District, arguing that because his crime of conviction (the exact same crime committed by Mr.

Pennigton against the same person) did not involve sexual misconduct, it violated his substantive

due process rights to force him to continue to register as a sex offender.

       28.      The State did not dispute Justice Obus’s conclusion that the crime in question did

not involve sexual misconduct and “conceded for the purposes of [the preliminary injunction

motion] that there was no sexual component to Plaintiff's offenses.” Yunus v. Robinson, No. 17-

CV-5839 (AJN), 2019 WL 168544, at *10 (S.D.N.Y. Jan. 11, 2019).



                                                   5
              Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 6 of 13




       29.     Mr. Yunus was granted a preliminary injunction, first by Judge Moses in a Report

& Recommendation and then by Judge Nathan adopting the R&R, enjoining the State from

enforcing SORA’s registration and notification provisions against him and ordering that all

mandatory or discretionary conditions of parole applied to him by virtue of his registration as a

sex offender be removed. See Yunus v. Robinson, No. 17-CV-5839 (AJN), 2019 WL 168544, at

*9-*11 (S.D.N.Y. Jan. 11, 2019); Yunus v. Robinson, No. 17-CV-5839 (BCM), 2018 WL

3455408, at *25-*29 (S.D.N.Y. June 29, 2018).

       30.     When granting Mr. Yunus’s motion for a preliminary injunction, both Judge

Moses and Judge Nathan held that the State could offer no rational basis to register a person as a

sex offender when it was undisputed that the crime forming the basis of that registration had no

sexual component. See Yunus, 2019 WL 168544, at *11 (“What [the Court’s ruling] does

prohibit is applying a specifically sexual stigmatizing designation and restrictions designed to

prevent sexual abuse to an individual who has not committed any and who poses virtually no risk

of doing so. Such an action cannot be viewed as rationally related to SORA’s purpose.”).

       31.     Mr. Pennington committed the identical crime against the identical person as Mr.

Yunus. They were arrested for the same conduct, charged with the same crimes, and criminally

prosecuted in connection with the same kidnapping of a minor, for which there was no sexual

component.

Mr. Pennington’s Designation as a Sex Offender

       32.     Despite having committed the identical crime as Mr. Yunus, Mr. Pennington is

now being subjected to the same unconstitutional treatment that Mr. Yunus successfully

challenged.




                                                 6
              Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 7 of 13




        33.    Mr. Pennington was granted parole on June 28, 2021, and became eligible for

release from prison on August 2, 2021.

        34.    Like Mr. Yunus, Mr. Pennington appeared at a SORA registration hearing where

the only options before the judge were to designate Mr. Pennington as a Level One, Two, or

Three offender—determining that Mr. Pennington was not an offender at all was not an option.

In turn, Mr. Pennington was designated as a sex offender. N.Y. Correct. Law § 168-n(2).

        35.    Mr. Pennington has had no opportunity to challenge whether he should be

designated as a sex offender at all.

        36.    As in Mr. Yunus’s case, it is conceded that Mr. Pennington’s crime had no sexual

component. In addition to being the same crime that Justice Obus found had “no suggestion . . .

of sexual misconduct,” the District Attorney conceded that Mr. Pennington has never committed

sexual misconduct both in its papers submitted to the Court in connection with Mr. Pennington’s

SORA hearing and at the hearing itself. The District Attorney’s Memorandum of Law to the

Court is attached as Exhibit B. A transcript of Mr. Pennington’s SORA hearing is attached as

Exhibit C.

        37.    In its memorandum of law, the District Attorney acknowledged that Mr.

Pennington “did not engage in sexual contact with the victim in the course of kidnapping” and

that Mr. Pennington “had no sexual contact with the victim.” Ex. B at 3,6 (New York’s

Memorandum of Law at SORA hearing). The State likewise conceded that this incident (where

he committed no sexual misconduct) was his first “first ‘sex offense’ as defined by SORA.” Id.

at 7.




                                               7
              Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 8 of 13




        38.      At the hearing itself, the District Attorney acknowledged that Mr. Pennington was

“convicted of acts that were not sexual as that term is commonly understood.” Ex. C at 71

Mr. Pennington’s Continued Confinement:

        39.      Even though Mr. Pennington became eligible for his release on August 2, 2021,

he is still confined in state prison.

        40.      Mr. Pennington’s parents, sister, aunts, uncles, and large support network of

friends, all live in Philadelphia.

        41.      Mr. Pennington has requested a transfer to parole supervision in Philadelphia, but

that request remains pending.

        42.      Mr. Pennington’s status as a sex offender is a possible impediment to his transfer.

        43.      As the Pennsylvania Board of Parole Interstate Services Division has explained to

Plaintiff’s counsel— “if the offender is a registered sex offender or has sex offender conditions

imposed by the sending state, we will treat the offender in the same manner. This means we will

view the plan of supervision to ensure it meets the conditions set forth by the sending state and

our own conditions that we would impose on a similarly situated offender. If the plan violates

any of the conditions by either state or our manner and degree of supervision, the plan can be

denied.” See Exhibit E (August 26, 2021 email from Matthew Reed of the Pennsylvania Board

of Parole, Interstate Services Division to Plaintiff’s counsel).

        44.      In sum, Plaintiff’s sex offender status “does play into the acceptance or rejection

of a plan of supervision.” Id.


1
  While Mr. Pennington was adjudicated a Level-Two offender, his entire SORA hearing operated under the legal
fiction that kidnapping a minor was a per se “sexual” offense because it was designated as such under SORA. See
Ex. C at 7, 20. In making its ruling, the Court made clear that Mr. Pennington’s conviction was being treated as a
sex crime only because “the offense for which [Mr. Pennington] was convicted in this case is designated a sex crime
for purposes of the Sex Offender Registration Act,” id. at 20, not due to any sexual misconduct committed by Mr.
Pennington.


                                                        8
             Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 9 of 13




       45.     To the extent he remains in New York, Mr. Pennington remains subject to the

Sexual Assault Reform Act, N.Y. Exec. Law § 259-c (“SARA”), a separate, but related law that

bars Mr. Pennington from living within 1,000 feet of a school (the “1,000 foot requirement”).

       46.     Multiple New York courts have observed that this requirement is effectively

banishment from New York City. See Williams v. Dep’t of Corr. & Cmty. Supervision, 136

A.D.3d 147, 150 (1st Dep’t. 2016) (“most of Manhattan” is within 1,000 feet of a school); State

v. Floyd Y., 56 Misc. 3d 271, 274, (N.Y. Sup. Ct. N.Y. Co. 2017) (“In dense urban areas like

New York City, a vast proportion of the housing stock is located within 1,000 feet of a school.”);

Devine v. Annucci, 45 Misc. 3d 1001, 1006–07(Sup. Ct. Kings Co. 2014), rev’d, 150 A.D.3d

1104 (2d Dep’t. 2017) (observing that “a very substantial portion of Brooklyn” is within 1,000

feet of a school, putting the restriction “on a par with banishment in the eyes of this court”).

       47.     Although Mr. Pennington is technically subject to SARA because of his

conviction for kidnapping a minor (rather than his designation as a sex offender), the crimes

which require someone to register as a sex offender under SORA, and those that subject someone

to the 1,000 Foot Requirement under SARA are largely the same. Compare N.Y. Correct. Law §

168-a with N.Y. Exec. Law § 259-c. Thus, it is the same over designation of what crimes

constitute “sex” offenses under New York law that subjects Mr. Pennington to the 1,000 Foot

Requirement.

       48.     Mr. Pennington unsurprisingly could not locate housing that satisfied the 1,000

Foot Requirement on his own and he was told by DOCCS personnel that there were no open

beds at the shelters available to sex offenders.




                                                   9
              Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 10 of 13




        49.     Even if Mr. Pennington’s transfer is accepted, he will be forced to comply with

these burdensome restrictions, and any additional housing restrictions imposed by the State of

Pennsylvania or city of Philadelphia. See Ex E.

        50.     Because Mr. Pennington faced the maximum sentence of life in prison, he does

not have a mandatory release date. He will continue to languish in prison indefinitely unless his

transfer to Pennsylvania and housing in Pennsylvania is approved, he locates SARA compliant

housing in New York City (a near impossibility), or DOCCS provides him with a bed in a sex

offender shelter.

Additional Restrictive Sex Offender Conditions of Parole

        51.     Even once Mr. Pennington is released, he will also be subject to numerous

debilitating restrictions of parole that are the direct result of his designation as a sex offender.

        52.     For example, Mr. Pennington will be banned from owning a computer, a cell

phone, or accessing the internet or social media in any form without a parole officer’s express

permission. See Ex. A.

        53.     These conditions are unconstitutional. Packingham v. North Carolina, 137 S. Ct.

1730, 1733 (2017); United States v. Eaglin, 913 F.3d 88, 95 (2d Cir. 2019); Yunus v. Robinson,

No. 17-CV-5839 (AJN), 2019 WL 168544, at *17 (S.D.N.Y. Jan. 11, 2019). If allowed to go

into effect, however, they will severely limit Mr. Pennington’s ability to reenter society.

        54.     Without access to the internet, a computer, a cell phone, or social media, it will be

nearly impossible for him to find work, find housing, pursue educational opportunities, or

reconnect with friends and family to help with reintegration. This is especially concerning in

light of the COVID-19 pandemic, as many professional and educational opportunities are now

almost exclusively online.



                                                  10
             Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 11 of 13




       55.     Mr. Pennington’s conditions of parole also set forth that his parole officer can

require him to attend “sex offender counseling/treatment” or to “comply with case specific sex

offender conditions” even though he has never committed sexual misconduct. See Ex. A.

       56.     Because Mr. Pennington will be on parole for life as a condition of his release,

these debilitating conditions will continue to limit his ability to reenter society forever.

       57.     Even absent these conditions, Mr. Pennington’s sex offender status will force him

to submit to burdensome registration and notification requirements for years, and possibly for

life, Correct Law §168-h(1)-(2). These requirements, which broadcast his stigmatizing

designation, also pose significant obstacles to obtaining housing, employment, and educational

opportunities in the future.

       58.     These conditions and requirements will follow Mr. Pennington if his transfer is

approved. Even if Pennsylvania accepts him as a resident, his sex offender status in New York

and the attendant conditions will be adopted by Pennsylvania as a matter of course. See Ex. E

(Pennsylvania will “ensure [Mr. Pennington’s parole plan]] meets the conditions set forth by the

sending state and our own conditions that we would impose on a similarly situated

offender”)(emphasis added).




                                                  11
              Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 12 of 13




                               CAUSE OF ACTION
                (Violation of Substantive Due Process: 42 U.S.C. § 1983)


        59.     Plaintiff restates and incorporates by reference the preceding paragraphs above as

if fully set forth herein.

        60.     A State statutory requirement violates the Due Process Clause of the Fourteenth

Amendment if it bears no rational relationship to a legitimate legislative purpose.

        61.     The legislative purpose of SORA is “to protect the public from sex offenders.”

People v. Mingo, 12 N.Y.3d 563, 574 (2009).

        62.     The District Attorney prosecuting Mr. Pennington’s case has conceded that Mr.

Pennington “did not engage in sexual contact with the victim in the course of kidnapping,” that

Mr. Pennington “had no sexual contact with the victim” and that Mr. Pennington was “convicted

of acts that are not sexual as that term is commonly understood.”

        63.     Registering Mr. Pennington as a sex offender violates his rights to substantive due

process, as his registration bears no rational relationship to SORA’s legislative purpose of

protecting the public from those who have committed sexually-based offenses.

        64.     By virtue of the forgoing, Defendant is liable for having substantially and

proximately caused the foregoing violation of Plaintiff’s constitutional rights and his resultant

injuries.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:

        (a)     Mandatory injunctive relief enjoining Defendant to relieve Plaintiff of his sex

                offender designation and all restrictions and conditions of parole imposed as a

                result of that designation;



                                                 12
            Case 1:21-cv-07322 Document 1 Filed 08/31/21 Page 13 of 13




      (b)     Awarding Plaintiff reasonable attorneys’ fees, costs, and expenses incurred in

              prosecuting this action; and

      (c)     Granting Plaintiff such other and further relief as may be just and proper.


Dated: August 31, 2021
       New York, New York




                                                    EMERY CELLI BRINCKERHOFF
                                                    ABADY WARD & MAAZEL LLP

                                                    By: _________/s/__________________
                                                          Andrew G. Celli, Jr.
                                                          David B. Berman
                                                          600 Fifth Avenue
                                                          New York, New York 10020
                                                          (212) 763-5000

                                                    Attorneys for Plaintiff Karl Pennington




                                               13
